Case: 20-30570       Document: 00515818304         Page: 1      Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 12, 2021
                                  No. 20-30570                              Lyle W. Cayce
                                Summary Calendar                                 Clerk


   Cathy L. Jeansonne,

                                                             Plaintiff—Appellant,

                                       versus

   Andrew M. Saul, Commissioner of Social Security,

                                                             Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:18-CV-1121


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Claimant     Cathy    Jeansonne       appeals   the    Social   Security
   Administration’s (“SSA”) denial of her application for disability benefits.
   For the reasons that follow, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30570      Document: 00515818304           Page: 2   Date Filed: 04/12/2021




                                     No. 20-30570


                                   I. Background
          In 2014 Jeansonne underwent a bilateral mastectomy to treat Stage II
   breast cancer. After her surgery and treatment, Jeansonne’s oncologist
   prescribed several drugs to prevent the cancer from recurring and to manage
   pain. Arimidex, the drug that greatly reduces the risk of the cancer returning,
   causes Jeansonne pain in her hips, knees, ankles, right shoulder, and right
   arm which she claims prevents her from working. Jeansonne also has some
   level of anxiety and depression related to her post-treatment pain and
   resulting work limitations.
          Jeansonne is over 55 years old and was last employed in February of
   2015 when she worked as a warranty clerk for Progressive Tractor and
   Implement. As a warranty clerk, she filed warranties and shipped parts which
   required Jeansonne to work on her feet and lift parts up to 50 pounds. Before
   her job as a warranty clerk, Jeansonne worked as an office clerk and cashier
   clerk which involved sitting half of the time and did not involve lifting.
          On October 8, 2015, Jeansonne filed an application for disability
   insurance benefits with the SSA. Her claim was initially denied, but
   Jeansonne was granted a hearing before an Administrative Law Judge
   (“ALJ”) which took place on May 3, 2017. The ALJ issued written findings
   on July 21, 2017 and concluded that Jeansonne was not disabled under the
   Social Security Act. In making this determination, the ALJ found that pain
   and other physical impairments from Jeansonne’s mastectomy were
   “severe” but did not find that Jeansonne’s anxiety and depression were
   severe mental impairments. After the SSA Appeals Council declined to
   review the ALJ’s decision, the decision denying benefits became the final
   decision of the Commissioner of Social Security.
          Jeansonne appealed the Commissioner’s denial of benefits to the
   district court arguing that the ALJ erred in finding her mental impairments




                                          2
Case: 20-30570           Document: 00515818304              Page: 3       Date Filed: 04/12/2021




                                            No. 20-30570


   non-severe under step two of the five-step sequential evaluation an ALJ must
   apply for disability claimants. Jeansonne argued that the alleged step-two
   error created a ripple effect that tainted the other steps in the ALJ’s analysis.
   In particular, Jeansonne argued that the ALJ should have considered her
   mental impairments at the step five determination. The district court found
   that the ALJ erred at step two in finding that Jeansonne’s mental
   impairments were not severe, but the district court concluded that the error
   was harmless because substantial evidence nonetheless supported the ALJ’s
   finding of no disability. Thus, the district court affirmed the final decision of
   the Commissioner to deny benefits to Jeansonne. Subsequently, Jeansonne
   filed a motion to alter or amend judgment under Federal Rule of Civil
   Procedure 59(e). The district court denied that motion, and this appeal
   followed.
                                          II. Discussion
           We review the Commissioner’s denial of social security benefits
   “only to ascertain whether (1) the final decision is supported by substantial
   evidence and (2) whether the Commissioner used the proper legal standards
   to evaluate the evidence.” 1 We do not “reweigh the evidence in the record,
   try the issues de novo, or substitute our judgment for the Commissioner’s,
   even if the evidence weighs against the Commissioner’s decision.” 2
   Substantial evidence is more than a mere scintilla but less than a
   preponderance, and the Commissioner’s decision is supported by substantial




           1
            Salmond v. Berryhill, 892 F.3d 812, 816–17 (5th Cir. 2018) (quoting Whitehead v.
   Colvin, 820 F.3d 776, 779 (5th Cir. 2000)).
           2
               Id. at 817 (quoting Newton v. Apfel, 239 F.3d 448, 452 (5th Cir. 2001)).




                                                  3
Case: 20-30570          Document: 00515818304              Page: 4      Date Filed: 04/12/2021




                                           No. 20-30570


   evidence if credible evidentiary choices or medical findings support the
   decision. 3
          Under the Social Security Act, those who have contributed to the
   social security program and have a physical or mental disability qualify for
   disability insurance benefits. 4 The Commissioner uses a sequential, five-step
   approach to determine whether a claimant is disabled:
          (1) whether the claimant is presently performing substantial
          gainful activity; (2) whether the claimant has a severe
          impairment; (3) whether the impairment meets or equals a
          listed impairment; (4) whether the impairment prevents the
          claimant from doing past relevant work; and (5) whether the
          impairment prevents the claimant from performing any other
          substantial gainful activity. 5
   “The claimant bears the burden of proof on the first four steps, but the
   Commissioner bears the burden on the fifth step.” 6 In this case, only step
   two and step five are at issue.
          Regarding step two, Jeansonne argues that the ALJ erred in finding
   that her anxiety and depression were non-severe mental impairments. Our
   precedent defines “severe impairment” for purposes of step two in the
   negative: “[A]n impairment can be considered as not severe only if it is a
   slight abnormality having such minimal effect on the individual that it would
   not be expected to interfere with the individual’s ability to work, irrespective



          3
              Id.
          4
              Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citing 42 U.S.C. § 423).
          5
              Id.
          6
              Myers v. Apfel, 238 F.3d 617, 619 (5th Cir. 2001).




                                                  4
Case: 20-30570           Document: 00515818304               Page: 5   Date Filed: 04/12/2021




                                             No. 20-30570


   of age, education or work experience.” 7 In other words, “an impairment is
   severe if it is anything more than a ‘slight abnormality’ that ‘would not be
   expected to interfere’ with a claimant’s ability to work.” 8 We have held that
   step two requires only a de minimis showing by a claimant. 9 Moreover, we
   “assume that the ALJ and the Appeals Council have applied an incorrect
   standard to the severity requirement unless the correct standard is set forth
   by reference to [our caselaw] or another [authority] of the same effect.” 10
           In her written findings, the ALJ stated, “A medically determinable
   impairment is not severe if it is only ‘a slight abnormality which has such a
   minimal effect on the individual that it would not be expected to interfere
   with the individual’s ability to work irrespective of age, education, or work
   experience.’” The ALJ cited Social Security Ruling (“SSR”) 85-28 for this
   standard. We recently held that SSR 85-28 comports with our case law and
   is an acceptable reference for the proper standard for step two. 11 Thus, we do
   not assume that the ALJ applied an incorrect standard for the step two
   severity requirement. 12
           The ALJ made a number of findings to conclude that Jeansonne’s
   anxiety and depression did not constitute a severe impairment. The ALJ
   considered four areas of mental functioning: (1) understanding,
   remembering, or applying information; (2) interaction with others; (3)



           7
             Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985); see also Loza v. Apfel, 219
   F.3d 378, 391 (5th Cir. 2000); Salmond, 892 F.3d at 817.
           8
                Salmond, 892 F.3d at 817.
           9
                Id.
           10
                Loza, 219 F.3d at 391.
           11
                Keel v. Saul, 986 F.3d 551, 556 (5th Cir. 2021).
           12
                See Loza, 219 F.3d at 391.




                                                   5
Case: 20-30570      Document: 00515818304           Page: 6    Date Filed: 04/12/2021




                                     No. 20-30570


   concentrating, persisting, or maintaining pace; and (4) adapting or managing
   oneself. For each area of mental functioning, the ALJ concluded that any
   mental limitation Jeansonne had was mild based on evaluations from
   physicians and Jeansonne’s testimony that showed she reads, watches
   television, grocery shops, goes to the post office, gets along with others,
   relates well with authority figures, pays bills, handles bank accounts, does
   laundry, does dishes, and prepares meals.
          Substantial evidence in the record supports the ALJ’s conclusion that
   Jeansonne’s anxiety and depression were slight abnormalities that would not
   be expected to interfere with her ability to work. First, Jeansonne
   characterized her mental impairment as “a little depression” related to
   having to stay home rather than being active. Second, the two primary
   physicians who evaluated Jeansonne’s mental state, Dr. Adams and Dr.
   Goodrich, agreed that any mental impairment was mild. Dr. Adams noted,
   “There are no significant limitations in activities of daily living as a function
   of mental or psychiatric reasons.” He further indicated, “The claimant
   appears able to understand, remember, and follow simpler and familiar
   detailed instructions. She is capable of understanding more complex
   instructions but may have at least moderate difficulty in this area.”
          Dr. Goodrich’s findings show that Jeansonne is “not significantly
   limited” in her abilities to carry out short and simple instructions, to maintain
   attention and concentration for extended periods, to perform activities
   within a schedule, to be punctual, to sustain ordinary routine without
   supervision, to work in coordination with and in proximity to others, to make
   simple work-related decisions, to complete a normal workday and workweek
   without interruptions from psychologically based symptoms, to accept
   instructions and respond appropriately to criticism from supervisors, and to
   perform several other work related abilities. Moderate limitations were only
   noted for the abilities to understand and remember detailed instructions and



                                          6
Case: 20-30570              Document: 00515818304            Page: 7   Date Filed: 04/12/2021




                                              No. 20-30570


   to ask simple questions or request assistance. Overall, Dr. Goodrich found
   that Jeansonne can perform simple and some complex tasks, can relate to
   others on a superficial work basis, and can adapt to a work situation.
          This evidence indicates that Jeansonne’s anxiety and depression are
   merely a “slight abnormality which has such a minimal effect on [her] that it
   would not be expected to interfere with [her] ability to work.” 13 Thus,
   Jeansonne’s anxiety and depression are non-severe. The evidence in this case
   falls very short of evidence in other cases where we have found error in step
   two related to mental limitations.
          In Salmond v. Berryhill, we found error in the ALJ’s step-two
   determination when “[a]ll of the medical professionals who evaluated
   Salmond agreed: Salmond’s mental impairments would be expected to
   interfere with Salmond’s ability to work.” 14 There, physicians found that the
   claimant had “major limitations” and stated that the claimant’s mental
   impairments would “severely interfere with all gainful employment” and
   that Salmond’s “mental health condition will prevent all employments.” 15
   Likewise, in Loza v. Apfel, we found error in the ALJ’s step two
   determination when a claimant’s treating physician found that the claimant
   “could not return to full employment” because of Post-Traumatic Stress
   Disorder (“PTSD”). 16 In contrast to these cases, the physicians in




          13
               See Stone, 752 F.2d at 1101.
          14
               Salmond, 892 F.3d at 817.
          15
               Id. at 818
          16
               Loza, 219 F.3d at 397.




                                                   7
Case: 20-30570            Document: 00515818304              Page: 8     Date Filed: 04/12/2021




                                              No. 20-30570


   Jeansonne’s case all generally agree that most limitations are mild and that
   Jeansonne has no significant limitations to working. 17
           Because substantial evidence shows that Jeansonne’s mild mental
   limitations do not significantly affect her ability to work, we also find no error
   at step five—whether the impairment prevents the claimant from performing
   any other substantial gainful activity. Generally, at step five, an ALJ considers
   the claimant’s residual functional capacity (“RFC”) as part of the
   determination of whether the claimant is unable to perform other substantial
   gainful activity. 18 Although not binding on this Court, we have frequently
   looked to SSA rulings for guidance on what should be considered for a
   claimant’s RFC. 19 SSR 96-8p instructs that “all relevant evidence in the case
   record” should be considered for RFC, and “[t]he adjudicator must consider
   limitations and restrictions imposed by all of an individual’s impairments,
   even those that are not ‘severe.’” 20 Nevertheless, “[t]he RFC assessment is
   a function-by-function assessment based upon all of the relevant evidence of
   an individual’s ability to do work-related activities. 21
           As previously stated, the evidence supports a finding that Jeansonne’s
   mild mental limitations do not significantly affect her ability to work.




           17
             See, e.g. Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992) (concluding no
   error and no “severe impairment” at step two when a physician found that claimant with
   a muscular problem could perform motor skills without assistance and claimant’s
   testimony showed she could care for personal needs, cook meals, drive a vehicle, and attend
   church and related activities).
           18
                See Myers v. Apfel, 238 F.3d 617, 620 (5th Cir. 2001).
           19
                See id.
           20
                1996 WL 374184 at *5.
           21
                Id. at *3 (emphasis added).




                                                   8
Case: 20-30570     Document: 00515818304          Page: 9   Date Filed: 04/12/2021




                                  No. 20-30570


   Therefore, we determine that the ALJ did not err in declining to consider
   Jeansonne’s mental impairments at step five.
                                III. Conclusion
         Based on the foregoing, the Commissioner’s decision to deny
   Jeansonne’s application for disability benefits is AFFIRMED.




                                       9